In a family offense proceeding pursuant to Family Court Act article 8, Christopher Malloy appeals from an order of the Family Court, Nassau County (Marks, J.), dated April 7, 2004, which granted the petition for an order of protection upon his default in appearing.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated April 7, 2004, must be dismissed, as no appeal lies from an order entered upon the default of the appealing party (see CFLR 5511; Lawrence v Sotudeh, 5 AD3d 445 [2004]). Schmidt, J.E, Santucci, Crane and Skelos, JJ., concur.